Exhibit 10.2

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is dated for reference
purposes as of June 15, 2011, by and between HINES REIT ONE WILSHIRE LP, a
Delaware limited partnership (“Landlord”), and CORESITE ONE WILSHIRE, L.L.C., a
Delaware limited liability company (formerly known as CRG West One Wilshire,
L.L.C.) (“Tenant”).

 

R E C I T A L S :

 

A.                                    Landlord and Tenant entered into that
certain Lease dated as of August 1, 2007 (the “Original Lease”), pursuant to
which Landlord leased to Tenant and Tenant leased from Landlord certain space
(the “Original Premises”) consisting of approximately 161,808 rentable square
feet within that certain office building located at 624 S. Grand Avenue, Los
Angeles, California (the “Building”), as more particularly described in the
Lease.

 

B.                                    Landlord and Tenant entered into that
certain First Amendment to Lease dated as of May 1, 2008 (the “First
Amendment”), pursuant to which the parties, among other things, (i) expanded the
Original Premises to include that certain space consisting of approximately 314
rentable square feet (the “Additional Premises”), commonly known as Suites 805A
and 805B located on the eighth (8th) floor of the Building, and (ii) provided
Tenant with the right to install, and after installation, the exclusive right to
use, the First Amendment Additional Conduits.

 

C.                                    Landlord and Tenant entered into that
certain Second Amendment to Lease dated as of November 5, 2009 (the “Second
Amendment”), pursuant to which Landlord provided Tenant with the right to
install and, after installation, the exclusive right to use, the Second
Amendment CS Additional Conduits and the Second Amendment TWC Additional
Conduits.

 

D.                                    The Original Lease, the First Amendment
and the Second Amendment are collectively referred to herein as the “Lease”.

 

E.                                     Landlord and Tenant now desire to amend
the Lease to modify various terms and provisions of the Lease, all as
hereinafter provided.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Capitalized Terms.  Except as otherwise
expressly provided herein to the contrary, all capitalized terms used in this
Third Amendment shall have the same meaning given such terms in the Lease.

 

1

--------------------------------------------------------------------------------


 

2.                                      Third Amendment CS Conduit.

 

2.1                               Third Amendment CS Conduit.  During the period
(the “Third Amendment CS Conduit Term”) commencing on July 1, 2011 and ending
coterminously with the Lease Term for the Existing Premises (i.e., July 31,
2017), Tenant shall have the right to install, and, after installation, the
exclusive right to use one (1), four inch (4”) conduit running from the loading
dock located on the ground floor of the Building to the meet-me room located on
the fourth (4th) floor of the Building (the “Third Amendment CS Conduit”) for
the purposes of installing and maintaining therein telecommunications cabling or
wiring.

 

2.2                               Third Amendment CS Conduit Rent. 
Notwithstanding Section 3 below to the contrary, the first sentence of the
second (2nd) paragraph of Section 6.9.10 of the Original Lease shall not apply
with respect to the Third Amendment CS Conduit, it being agreed that, during the
Third Amendment CS Conduit Term, Tenant shall pay to Landlord rent (the “Third
Amendment CS Conduit Rent”) for the right to use the Third Amendment CS Conduit
(regardless of whether the Third Amendment CS Conduit is actually used by
Tenant) in accordance with the following schedule:

 

Period of Third Amendment
CS Additional Conduit
Term

 

Monthly Installment
of Third Amendment CS
Conduit Rent

 

07/01/11 — 06/30/12

 

$

1,200.00

 

07/01/12 — 06/30/13

 

$

1,236.00

 

07/01/13 — 06/30/14

 

$

1,273.08

 

07/01/14 — 06/30/15

 

$

1,311.27

 

07/01/15 — 06/30/16

 

$

1,350.61

 

07/01/16 — 07/31/17

 

$

1,391.13

 

 

3.                                      General Terms for Third Amendment CS
Conduit.  The Third Amendment CS Conduit, and any wiring or cabling installed
therein, shall be installed by Tenant in accordance with Sections 6.9 and 8.1 of
the Original Lease.  For purposes of the Lease, as amended hereby, the Third
Amendment CS Conduit shall be deemed to be part of the Supplemental Equipment
and the area of the Building in which the Third Amendment CS Conduit is located
shall be deemed to be part of the Supplemental Areas.  Except as provided in
Section 2 above, all of the TCCs of the Lease related to the Supplemental
Equipment and Supplemental Areas shall apply with respect to the Third Amendment
CS Conduit (including, without limitation, Tenant’s compliance with and
satisfaction of the Special Use Conditions set forth in Section 2.1 of the
Summary attached to the Original Lease, and Tenant’s compliance with the TCCs of
Section 6.9 of the Original Lease).

 

4.                                      No Brokers.  Landlord and Tenant each
hereby represents and warrants to the other that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Third
Amendment and that it knows of no real estate broker or agent who is entitled to
a commission in connection with this Third Amendment.  Each party agrees to

 

2

--------------------------------------------------------------------------------


 

indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments and
costs and expenses (including, without limitation, reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party’s dealings with any real estate
broker or agent in connection with this Third Amendment.

 

5.                                      No Further Modification.  Except as set
forth in this Third Amendment, all of the terms and provisions of the Lease
shall remain unmodified and in full force and effect.

 

6.                                      Counterparts.  This Third Amendment may
be executed in multiple counterparts, each of which is to be deemed original for
all purposes, but all of which together shall constitute one and the same
instrument.

 

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

HINES REIT ONE WILSHIRE LP,

 

a Delaware limited partnership

 

 

 

By:

Hines REIT One Wilshire GP LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

“TENANT”

CORESITE ONE WILSHIRE, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

4

--------------------------------------------------------------------------------